IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEORGE WALLACE,                         §
                                        § No. 70, 2020
       Defendant Below,                 §
       Appellant,                       § Court Below—Superior Court
                                        § of the State of Delaware
       v.                               §
                                        § Cr. ID No. 1704003933 (K)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.
                          Submitted: August 11, 2020
                          Decided:   August 25, 2020

                                     ORDER

      It appears to the Court that, on July 22, 2020, the Chief Deputy Clerk issued

a notice, by certified mail, directing the appellant to show cause why his appeal

should not be dismissed for his failure to file an opening brief and appendix. The

appellant received the notice to show cause as evidenced by the undated return

receipt that was filed on July 30, 2020, but has not responded to the notice to show

cause or filed an opening brief. Dismissal of this appeal is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice